Citation Nr: 1104003	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-37 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed right big toe 
condition.  

2.  Entitlement to service connection for a claim right scapula 
condition.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The appellant had active service from May 10, 2001 to June 20, 
2001.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in August 2007 by the 
RO.

A hearing before the Board was scheduled in February 2010, but 
the appellant failed to report to the hearing without 
explanation.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2010). 

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The appellant asserts that he incurred a right great toe and 
right scapula injury when, during training in May or June 2001 he 
was crushed by a bleacher weighing 500 pounds.  He was placed on 
a physical profile for 14 days and this extended to 4 weeks.  A 
cast was placed on his foot from the toe to the knee.  

The appellant reports having had two weeks of physical therapy 
before it was determined that his right scapula had damaged as 
well.  This, he reports, led to his being discharged from the 
service.  

It appears to the Board that a complete set of the service 
treatment records may not be associated with the file.  Of record 
are copies of sick call forms dated in May 2001 and June 2001.  

The sick call forms note that the appellant had an appointment 
with a flight surgeon for the left ankle, right shoulder, and 
right toe.  The sick call forms indicate that he was prescribed 
physical therapy and was scheduled for a bone scan.  The forms 
note that he was placed on a profile for 14 days for a right foot 
and tendon condition.  

In a handwritten note, a Chief of Podiatry indicated that the 
appellant was advised that, if the fracture line involved the 
interphalangeal joint, it would take 6 to 8 weeks for the joint 
to heal.  

The podiatrist further noted that there was a 1 to 3 percent 
chance of the development of degenerative joint disease in the 
interphalangeal joint.  The podiatrist advised the appellant to 
use a walker for 3 to 4 weeks with a transition to a walking 
velvet shoe or boot when tolerated.   

The Board finds that another attempt should be made by VA to 
locate other the service treatment records.  A search for service 
treatment records was conducted in March 2002.  The RO noted that 
the records had been in transit since December 19, 2001.  

In March 2002, the Records Management Center (RMC) indicated that 
they did not have the records.  Another search was requested in 
April 2002 and in June 2002; the RMC stated that the records were 
not located.  

In January 2003, the RMC noted that the record was located at 
Code 14.  In February 2003, the RMC noted that the record needed 
to respond to the request was not yet retired to Code 13 and any 
follow-up should be directed to Code 11.  In December 2006, a 
search for service records was requested and no clinical records 
were found.  

When, through no fault of the Veteran, records under the control 
of the Government are unavailable, there is a heightened 
obligation to assist the Veteran in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Under such circumstances, VA's duty then requires that VA advise 
the appellant of his right to support his claim by submitting 
alternate sources of evidence, including service medical 
personnel statements, or lay evidence, such as "buddy" affidavits 
or statements.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

If no additional records are located, VA should advise the 
appellant that service treatment records may be missing and that 
he may support his claim with alternate forms of evidence.

The Board also finds that a medical examination is necessary.  
While complete copies of the service treatment records are 
missing, it is clear from the records associated with the claims 
file that the appellant received medical treatment for conditions 
involving the right scapula and right big toe.  

The service treatment records suggest that the appellant may have 
sustained a fracture to the right foot during initial training.  

In addition, in a January 2007 statement, a medical doctor 
indicated that he had chronic right first toe pain and a mildly 
decreased range of motion likely secondary to the fracture of the 
proximal phalanx sustained in June 2001.   

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Thus, the Board finds that an examination is needed to obtain 
medical evidence as to whether the appellant has current 
disabilities of the right great toe and right scapula due to the 
injuries in service.  

The record further shows that the appellant applied for 
vocational rehabilitation benefits in November 2001.  The RO 
should obtain the vocational rehabilitation folder since this 
folder may contain evidence pertinent to the issue on appeal.  VA 
has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO should contact the appellant by letter and request that he 
provide sufficient information, and if necessary authorization, 
to enable the RO to obtain any pertinent VA and non-VA treatment 
records showing treatment for the claimed disabilities from June 
2001 to present.  

The RO should make an attempt to obtain any treatment records 
identified by the appellant.  He also should be informed that he 
may submit evidence to support his claim including any evidence 
of in-service treatment for the claimed disabilities. 

VCAA specifically provides that upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements include notice of degree of 
disability and effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the appellant was not provided with notice 
of the information or evidence necessary to substantiate the 
assignment of the degree of disability and the effective date of 
the disability pursuant to Dingess/Hartman.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the appellant 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App 473 (2006).

2.  The RO should contact the National 
Personnel Records Center and Records 
Management Center in St. Louis and any 
other indicated records repository in order 
to undertake another search for the 
appellant's service treatment records.  The 
RO should search all locations including 
the Code 11 and 14 locations.  If deemed 
appropriate, the RO should contact the 
National Archives and conduct a search for 
the service treatment records.   

All efforts to obtain the service treatment 
records should be documented in the claims 
folder.  If the service treatment records 
are not located, the RO should certified 
such and notify the appellant to afford him 
with an opportunity to provide other 
evidence in support his claim.  

The RO should ask the appellant to submit 
any copies of service treatment records 
that he may have in his possession.  

The RO should advise the appellant of his 
right to support his claim by submitting 
alternate sources of evidence, including 
service medical personnel statements, 
medical evidence showing treatment of the 
claimed disabilities during service or soon 
after service separation, and lay evidence, 
such as "buddy" affidavits or statements.

3.  The RO should obtain any VA vocational 
rehabilitation records prepared for the 
appellant and incorporate it into the 
claims file for review in this matter.     

4.  The RO should take appropriate steps to 
contact the appellant and ask him to 
identify all VA and non-VA medical 
treatment for the claimed right great toe 
and right scapula disabilities.  The letter 
should request sufficient information to 
identify the health care providers, and if 
necessary, signed authorization, to enable 
VA to obtain any additional evidence. 

If the appellant adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the claims file.  The 
letter should invite him to submit any 
pertinent medical evidence in support of 
his claims to VA.. 

5.  The RO should schedule the appellant 
for a VA examination to determine nature 
and likely etiology of the claimed right 
great toe and right scapula disability.  

The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should report all orthopedic 
diagnoses pertinent to the right foot and 
right scapula and all manifestations caused 
by each disability.  Any indicated testing 
should be performed.

The examiner should elicit from the 
appellant and record a complete clinical 
history referable to the claimed right foot 
and right scapula conditions.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current right 
great toe or right scapula disability is 
due to an injury sustained in service as 
described by the appellant or another event 
or incident of his active service.  
Attention is invited to the service 
treatment records showing treatment for a 
right toe and right scapula conditions.  

The examiner should provide a rationale for 
all conclusions.  If the examiner 
determines that he or she is unable to 
provide the requested medical opinion 
without resorting to speculation, the 
examiner should indicate this in the report 
and provide a rationale for this 
conclusion.  

6.  After completing all indicated 
development to the extent possible, the RO 
should readjudicate the claims in light of 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish a fully responsive 
Supplemental Statement of the Case to the 
appellant and his representative who then 
should be afforded a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  






